Opinion issued August 6, 2015




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-15-00439-CV
                             ———————————
                       IN RE MARK MEHRENS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION1

      In this original proceeding, relator Mark Mehrens seeks mandamus relief

compelling the trial court to vacate its April 10, 2015 Order Denying Motion to

Enter Judgment, and Referring Parties to Resume Mediation. The petition for writ

of mandamus is DENIED. We lift the stay of the order issued by this Court on

May 14, 2015. All pending motions are DENIED AS MOOT.
1
       The underlying case is In the Interest of A.A.B.M., a Child, Cause No. 2001-
58150, in the 257th Judicial District Court of Harris County, the Honorable Judy Warne,
presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Huddle, and Lloyd.




                                        2